DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/09/2021 and 12/05/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there are no prior arts that teach alone or in combination the italicized and bolded features.
Claim 1. A client computing device comprising: an image capture component configured to capture an image of a physical mail item and generate image data that represents the physical mail item; one or more processors; one or more memories communicatively coupled to the one or more processors and storing instructions which, when processed by the one or more processors, cause: processing the image data that represents the physical mail item using one or more hash functions to generate a hash value, generating and transmitting, via one or more computer networks to a mail item management process, the hash value, the image data, and status data that specifies a current processing status for the physical mail item to allow the mail item management process to track and manage the physical mail item.Claims 2-7 depend on allowable claim 1 and are therefore allowable for the same reasons as claim 1.
Claim 8. One or more non-transitory computer-readable media storing instructions which, when processed by one or more processors, cause: capturing, by a client computing device, an image of a physical mail item and generating image data that represents the physical mail item; processing, by a client computing device, the image data that represents the physical mail item using one or more hash functions to generate a hash value; and generating and transmitting, by a client computing device, via one or more computer networks to a mail item management process, the hash value, the image data, and status data that specifies a current processing status for the physical mail item to allow the mail item management process to track and manage the physical mail item.Claims 9-14 depend on allowable claim 8 and are therefore allowable for the same reasons as claim 8.Claim 15. A computing device comprising: one or more processors; one or more memories communicatively coupled to the one or more processors and storing instructions which, when processed by the one or more processors, cause: receiving, from a first client device, first image data captured by the first client device of a physical mail item, a first hash value generated by the first client device from the first image data from a second client device that is different than the first client device, a second hash value generated by the second client device from second image data acquired by the second client device of the physical mail item and second status data that specifies a second status of the physical mail item represented in the second image data, wherein the physical mail item is represented in both the first image data and the second image data, determining whether the second hash value generated by the second client device from the second image data acquired by the second client device of the physical mail item is the same as the first hash value generated by the first client device from the first image data and stored in the new entry in the mail item management data for the mail item, in response to determining that the second hash value generated by the second client device from second image data acquired by the second client device is the same as the first hash value generated by the first client device from the first image data and stored in the new entry in the mail item management data for the physical mail item, updating the new entry in the mail item management data for the physical mail item to include the second status data that specifies the second status of the physical mail item.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        2/26/2022